In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                      No. 12-685V
                                 E-Filed: May 20, 2014

* * * * * * * * * * * * * *
DAVID BLACK,               *                     UNPUBLISHED
                           *
                           *                      Special Master
         Petitioner,       *                      Hamilton-Fieldman
                           *
     v.                    *
                           *                     Influenza Vaccine; Guillain-Barré
SECRETARY OF HEALTH        *                     Syndrome; Symptom Onset
AND HUMAN SERVICES,        *                     Prior to Vaccination
                           *
         Respondent.       *
* * * * * * * * * * * * * *


                    ORDER RULING ON FINDINGS OF FACT 1

       On October 11, 2012, David Black (petitioner) filed this claim under the National
Childhood Vaccine Injury Act of 1986 (“Vaccine Act” or “Act”), as amended, 42 U.S.C.
§§ 300aa-1 to 34, alleging that he suffered from a neurological demyelinating injury as a
result of an influenza (flu) vaccine administered to him on Monday, October 19, 2009.
See Petition.

       A fact hearing was conducted in this case on May 6, 2014. At issue was when
Petitioner first experienced the symptoms of numbness in his legs and arms and difficulty

1
       Because this unpublished decision contains a reasoned explanation for the
undersigned’s action in this case, the undersigned intends to post this order on the United
States Court of Federal Claims website, in accordance with the E-Government Act of
2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). As provided by Vaccine Rule 18(b), each party has 14 days
within which to request redaction “of any information furnished by that party: (1) that is a
trade secret or commercial or financial in substance and is privileged or confidential; or
(2) that includes medical files or similar files, the disclosure of which would constitute a
clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, “the entire”
order will be available to the public. Id.
walking for which he sought treatment from his primary care physician on October 21,
2009. Ex. 9 at 17, Ex. 14 at 4, 18. A worsening of these symptoms ultimately took
Petitioner to the emergency room at Sentera Norfolk General Hospital on October 24,
2009.

       The undersigned heard testimony from Petitioner and issued her oral ruling from
the bench. She refers the parties to the transcript of the proceeding for the details of the
ruling and its reasoning.

       In making her findings, the undersigned relied most heavily, and found most
credible, those medical records made contemporaneously with the events that occurred in
Mr. Black’s life in late October 2009. Specifically, she found the medical record of Mr.
Black’s visit to his primary care physician, Dr. Harrington, on Wednesday, October 21,
2009 (Exhibit 15 at 4) to be particularly pertinent because that record was made before
the significance of the symptoms to the later diagnosed Guillain-Barre syndrome or CIDP
or a possible relationship to the administration of the influenza vaccine was known.
Pet’r’s Ex. 15 at 4. That record noted Petitioner’s “[n]umbness and tingling of left arm,
involving all fingers” as persisting for “the last four days,” or since Sunday, October 18,
2009, the day before the vaccine was administered. Id. The undersigned also indicated
that she found particularly persuasive the detail in Petitioner’s medical records from the
emergency room visit.

       The medical records reflect that on October 24, 2009, Petitioner was admitted to
Sentara Norfolk General Hospital with paresthesias in all extremities and difficulty
supporting his weight when standing. Ex. 3 at 8, 32. The ER history states:

                Symptoms began with upper extremity tingling/numbness
                and mild weakness 6 days ago. 5 days ago he received
                influenza vaccine. 4 days ago had back pain radiating to
                left leg, resolved, as well as bilateral lower extremity
                numbness weakness and tingling.…

       Id. at 32.

       Accordingly, to the extent that any of Petitioner’s testimony conflicts with or is
unsupported by the medical records, the undersigned has credited the contemporaneous
medical records. See Cucuras v. Sec'y of Health & Human Servs., 993 F.2d 1525 (Fed.
Cir. 1993) (supporting a presumption that medical records created contemporaneously
with the events described are generally more accurate and complete than testimony
removed in time from the events that it recalls).

      The undersigned found that there is preponderant evidence in the medical records
concerning onset that was uncontroverted by Petitioner’s testimony at the fact hearing.
That evidence supports a finding that Petitioner experienced the onset of “numbness and
tingling of [his] left arm, involving all fingers” on Sunday, October 18, 2014. See Pet’r’s
Ex. 15 at 5.

       As the undersigned stated at the fact hearing, the significance of these symptoms
and of the timing of their occurrence is for an expert to decide. The undersigned afforded
Petitioner a period of 28 days to file a status report indicating how he intends to proceed
with this case. The undersigned informed Petitioner that she would accept the filing of an
amended petition in this case if that is how Petitioner elected to proceed after conferring
with counsel. On or before June 10, 2014, Petitioner shall file a status report stating
whether and how he intends to proceed in this matter.

       IT IS SO ORDERED.
                                                 Lisa Hamilton-Fieldman
                                                 Lisa Hamilto-Fieldman
                                                 Special Master